October 3, 2008 VIA EDGAR Robert Telewicz Senior Staff Accountant Jennifer Monick Staff Accountant United States Securities and Exchange Commission Division of Corporate Finance Securities and Exchange Commission 100 F Street, N. E. Washington D.C. 20549 Re: PICO Holdings, Inc. Form 10-K for the year ended December 31, 2007 filed February 29, 2008, Form 10-Q for the Quarterly Period Ended Match 31, 2008, filed May 9, 2008, Definitive Proxy Statement filed March 19, 2008 File No. 033-36383 DearMr. Telewicz and Ms. Monick: Thank you for your letter dated September 26, 2008 with respect to our Form 10-K for the year ended December 31, 2007, our Form 10-Q for the three months ended March 31, 2008 and our Definitive Proxy Statement. We appreciate that the Staff’s comments are designed to enhance the overall disclosures to shareholders and other readers of our filings in order to assist them in better understanding our business and operations and the risks and uncertainties inherent in those operations.The text of the Staff’s comments from the September 26, 2008 letter is set forth in bold text below and the Company’s response is directly beneath the comment. Form 10-K for the year ended December 31, 2007 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations - Years Ended December 31, 2007, 2006 and 2005 Net Income or Loss, page 31 1.We note your response to our prior comment.Please tell us how you have complied with SFAS 109, or tell us why you believe it was not necessary to include the SFAS 109 disclosures for these subsidiaries. In response to the Staff’s request, we respectfully inform the Staff that we excluded the gross net operating loss and related valuation allowance from footnote 7, Federal, foreign and state income taxes because we were not be able to use these losses in our consolidated U.S. federal income tax return and it was both immaterial and inconsequential to the consolidated financial statements.The total loss and equivalent valuation allowance that was excluded from the table for the year ended December 31, 2007 (the only year in the three years ended December 31, 2007 where we have this situation) is approximately $411,000.In future filings, we will include the gross net operating loss carryforward and related valuation allowance in the footnote disclosure. Exhibits 31.1 and 2.We note your response to our prior comment five.We note you continue to omit “(or persons performing the equivalent functions”) from paragraph five.Please revise your certifications in future filings to comply with the Exchange Act Rules. In response to the Staff’s request, we respectfully inform the Staff that we will revise our certifications in future filings to comply with Exchange Act Rules. Definitive Proxy Statement Compensation Discussion and Analysis Our Compensation Philosophy and Programs, page 12 3.
